Kerwin, J.
The judgment of the circuit court standing unreversed against the executor of Sarah Leiser, deceased, and ordering the amount of such judgment paid out of the estate, is conclusive at least against the executor and could be enforced against him in the usual manner for the collection of judgments. Of course the rule is well settled in this state that after the time for presenting claims against the estate of a deceased person has elapsed all claims become barred and extinguished. Winter v. Winter, 101 Wis. 494, 77 N. W. 883; Carpenter v. Murphey, 57 Wis. 541, 15 N. W. 798; Austin v. Saveland’s Estate, 77 Wis. 108, 45 N. W. 955; Field v. Estate of Mundy, 106 Wis. 383, 82 N. W. 343; Davis v. Davis, 137 Wis. 640, 119 N. W. 334. Whether the judgment creditor in this case would be entitled to allowance *404of bis claim against the estate as matter of right we need not and do not determine. It is sufficient that he was entitled to enforce it against the executor as executor of the estate of Sarah Leiser, deceased, and collect it out of any property which might be found belonging to the estate in the possession of the executor. So if the judgment was a proper judgment to be paid by the executor, it was permissible for the county court to allow the amount of such judgment and order its payment, that being simply a mode of aiding in the collection thereof. ' This, as we understand it, was the effect of the allowance of the judgment in the county court affirmed on appeal. Under such circumstances we cannot say that any one-was prejudiced by the allowance of the claim; therefore the judgment must be affirmed.
By the Court. — The judgment of the court below is affirmed.